MEMORANDUM**
Lionel Rodriquez appeals his conviction following his guilty plea to a violation of the federal conspiracy statute, 18 U.S.C. § 371. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Rodriquez’ sole contention on appeal is that Wharton’s Rule deprived the district court of jurisdiction to enter a conviction against Rodriquez, despite his guilty plea, for conspiring to deliver to a common carrier without written notice a package containing firearms, in violation of 18 U.S.C. § 922(e), and aiding and abetting the possession on board an aircraft of a concealed dangerous weapon that would be accessible to the individual in flight, in violation of 49 U.S.C. § 46505(b)(1) and 18 U.S.C. § 2(a).
Even if Wharton’s Rule had any application when the only charge is conspiracy and no merger issue is present, see Iannelli v. United States, 420 U.S. 770, 781-82, 95 S.Ct. 1284, 43 L.Ed.2d 616 (1975) (stating that Wharton’s Rule “currently stands as an exception to the general principle that a conspiracy and the substantive offense that is its immediate end do not merge upon proof of the latter”), it would not help Rodriquez here, because both underlying substantive offenses can be committed by an individual acting alone. See United States v. Ohlson, 552 F.2d 1347, 1349 (9th Cir.1977) (“By definition [Wharton’s] Rule applies only if the substantive offense necessarily requires the participation of two persons[,] and does not apply when a violation “may be committed by an individual acting alone”).
*68AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the *68courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. Rodriquez's unopposed Motion to Strike is granted.